Citation Nr: 0112990	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's son, and F.C.


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946.  He died in December 1997.  The appellant is the 
veteran's widow.  

This appeal arises from a January 1999 rating decision of the 
New York, New York, Regional Office (RO) which denied service 
connection for cause of the veteran's death, and which denied 
entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  The notice 
of disagreement was received in February 1999.  The statement 
of the case was issued in March 1999.  The appellant's 
substantive appeal was received in April 1999.

A videoconference hearing between Washington, DC, and New 
York, NY, was held on February 8, 2001, before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
who has been designated by the Chairman of the Board to 
conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).  
During the course of the hearing, the appellant filed 
additional VA medical records and a January 2001 medical 
report, which had not been previously considered by the RO.  
In an attached statement, the appellant waived initial review 
of the additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (2000), that evidence need not be 
considered by the RO prior to the Board's rendering a 
decision in this matter.

FINDINGS OF FACT

1.  The immediate cause of the veteran's death in December 
1997, according to the certificate of death, was 
cardiopulmonary arrest, which was due to or as consequence of 
myocardial infarction, which was due to or a consequence of 
coronary artery disease; acute renal failure was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death  

2.  At the time of his death, the veteran was service-
connected for the post-operative residuals of bronchiectasis, 
evaluated as 30 disabling, and left maxillary sinusitis, 
evaluated as noncompensable.

3.  The evidence of record shows that the veteran was 
diagnosed as having triple vessel coronary artery disease, 
but that he was not a viable candidate for a coronary artery 
bypass graft because of his severe chronic obstructive 
pulmonary disease.   

4.  There is an approximate balance in the evidence of record 
as to whether the post-operative residuals of the veteran's 
bronchiectasis contributed materially and substantially to 
the cause of his death.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, the 
veteran's service-connected post-operative residuals of 
bronchiectasis contributed substantially and materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.312 
(2000).


2.  The required conditions for eligibility for dependents' 
educational assistance benefits have been met.  38 U.S.C.A. § 
3501(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.807(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute, and may be briefly 
summarized.  According to the certificate of death, the 
immediate cause of the veteran's death was cardiopulmonary 
arrest, due to or consequence of myocardial infarction, due 
to or a consequence of coronary artery disease.  Acute renal 
failure was listed as a significant condition that 
contributed to death but did not necessarily result in the 
underlying cause of death.  No other causes of death were 
listed.  At the time of his death, the veteran was service 
connected for the post-operative residuals of bronchiectasis, 
evaluated as 30 disabling, and left maxillary sinusitis, 
evaluated as noncompensable.  There is no indication in the 
record as to whether an autopsy was performed.

Historical review of the claims folder discloses that the 
veteran was granted service connection for left maxillary 
sinusitis in August 1947.  In May 1965, he was granted 
service connection for the post-operative residuals of 
bronchiectasis.  The RO observed that the veteran had 
suffered from bronchiectasis during his active service and 
had subsequently undergone a resection of the anterior and 
medial basal segments of the left lower lobe and right middle 
lobe.  He was assigned a 10 percent disability evaluation.  
By a rating action dated in May 1983, the 10 percent 
disability rating for the post-operative residuals of 
bronchiectasis was increased to 30 percent.  

As part of a 1991 claim for an increased evaluation of the 
service-connected respiratory disability, medical records 
from the Brooklyn VA Medical Center (VAMC), dated between 
August 1990 and March 1997, and VA examination reports were 
associated with the claims folder.  Significantly, an October 
1990 treatment note indicated that the veteran suffered from 
moderate to severe airflow limitation due to his 
bronchiectasis, status post bilateral lobectomy.  In July 
1991, he underwent a coronary catheterization.  The report of 
the catheterization indicated that the veteran had coronary 
artery disease, with a severity score of 16.  Coronary artery 
disease was also shown on a July 1991 thallium chloride 
myocardial scan.  In December 1992, the veteran was admitted 
and treated for pneumonia of the upper left lobe.  He was 
also noted at that time to suffer from coronary artery 
disease, non-insulin-dependent diabetes mellitus, and 
bronchiectasis, status post bilateral lobectomy.  

In February 1993, the veteran was seen for complaints of 
weakness.  He was noted to have a history of bronchiectasis, 
bilateral lobectomies, coronary artery disease, and a 
myocardial infarction.  A cardiac catheterization was noted 
to have shown "triple vessel" involvement.  In this regard, 
while the veteran was a "surgical candidate", the examiner 
stated that the veteran's "lungs did not allow a surgical 
procedure to take place".

The veteran was hospitalized in May 1993 for complaints of a 
productive cough and fever.  There was evidence of bilateral 
wheezing.  There was decreased air entry at the left base.  
He had a good response to bronchodilator therapy.  The 
discharge diagnosis was chronic obstructive pulmonary disease 
(COPD).  A May 1993 treatment note described the veteran as 
suffering from chronic obstructive pulmonary disease since 
1943.  

A report of a February 1994 physical examination indicated 
that the veteran's bronchiectasis with status post bilateral 
lobectomies was stable.  Although he experienced wheezing, 
his COPD was also described as stable.  Nevertheless, the 
veteran's "severe chronic obstructive pulmonary disease" 
was again noted to prevent him from undergoing surgery for 
his three-vessel coronary artery disease.  Subsequent 
treatment records repeatedly indicated that the veteran had 
been rejected for bypass surgery due to his COPD and/or his 
"lung condition".  In a treatment note dated in August 
1995, the veteran was diagnosed as having chronic obstructive 
pulmonary disease, status post lung resection.  In January 
1997, the veteran was noted to suffer from recurrent 
bronchitis, as a result of his lobectomies.

In December 1997, the appellant submitted an Application For 
Dependency And Indemnity Compensation or Death Pension by a 
Surviving Spouse (on VA Form 21-534).  She asserted that the 
cause of the veteran's death was due to his military service.  
She indicated that he had died at the Brooklyn VAMC.

The veteran's terminal medical records from the Brooklyn VAMC 
show that he was admitted in November 1997 for complaints of 
unsteady breathing.  He reported having a chronic non-
productive cough for the previous two days.  There was 
diminished air movement and wheezing present.  There was also 
evidence of tachycardia.  The diagnosis at admission 
indicated chronic obstructive pulmonary disease - 
exacerbation and bronchitis.  He was later diagnosed as 
having right lower lobe pneumonia.  As a result of his COPD, 
the veteran was noted to be at risk of severe ventilatory 
failure.  A November 1997 treatment note also described the 
veteran as having "known three vessel" coronary artery 
disease, which could not be treated by coronary artery bypass 
grafting because of "poor ventilatory function".  The 
veteran went into respiratory failure secondary to severe 
pneumonia later that month.  He was surgically intubated.  He 
had a cardiac arrest the next day.  In December 1997, the 
veteran went into cardiopulmonary arrest secondary to sepsis 
and acute renal failure.  He expired shortly thereafter.  The 
medical records contain no findings that implicitly linked 
the veteran's service-connected post-operative residuals of 
bronchiectasis to his death.

Service connection for the cause of the veteran's death was 
denied in January 1999.  The RO found there was no evidence 
that the coronary artery disease that caused his death was 
related to his military service.  The RO also determined that 
the evidence failed to establish that the veteran's service-
connected disabilities materially or substantially 
contributed to the cause of his death.  As the cause of the 
veteran's death was held not to be service connected, and he 
had not been totally disabled as a result of service-
connected disability at the time of his death, entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, was also denied.  The appellant 
appealed this determination.

In February 2001, the appellant was afforded a personal 
hearing before the undersigned, via teleconference 
technology.  Both the appellant and J.C. (her son-in-law) 
indicated that the veteran had been diagnosed as having 
severe coronary artery disease.  They said he was told that 
the "best course of action" was angioplasty or heart 
surgery, but that he was not a candidate for those procedures 
due to the decreased capacity of his lungs.  If he had been 
able to undergo heart surgery, they asserted, the severity of 
veteran's heart condition could have been reduced.  The 
appellant maintained that the veteran's lung disability 
prevented him from having the heart surgery that would have 
alleviated his coronary artery disease and thereby would have 
helped reduce the likelihood of his having a myocardial 
infarction or cardiac arrest.  She said the recommended heart 
surgery would have prolonged his life.  In essence, 
therefore, she argued that the veteran's service-connected 
lung disability contributed to the cause of his death. 

The appellant submitted medical records from the Brooklyn 
VAMC, dated between January 1992 and December 1997.  Those 
records indicated that the veteran had known three-vessel 
coronary artery disease, but that coronary artery bypass 
grafting could not be performed due to "poor ventilatory 
function".  The records also show that the veteran had been 
diagnosed as having chronic obstructive pulmonary disease, 
bronchiectasis, and status post right upper lobe and left 
lower lobe resection.

In further support of her claim, the appellant, through her 
representative, submitted to the Board, at the hearing, a 
statement from O.A. Lindefjeld, M.D., dated in January 2001.  
Dr. Lindefjeld stated that he had reviewed the veteran's 
claims file, to include the medical history dating back into 
military service.  He noted that "Operation was not 
considered advisable due to his poor Pulmonary condition."  
The physician further opined that the veteran's medical 
records "clearly" show that his "Service connected 
Pulmonary disability (Bronchiectasis and COPD), resulting in 
Pneumonia and severe Respiratory Failure, substantially and 
materially contributed to his death".  Dr. Lindefjeld 
identified himself as a medical consultant employed by the 
appellant's representative, the Disabled American Veterans 
(DAV).

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).

We will digress for a moment to note that, until recently, 
the RO and the Board were required by law to assess every 
claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims (Court) had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim which was not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), en banc 
review denied, 13 Vet.App. 205 (1999) (per curiam), remanded 
sub nom. Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet.App. 174 (2000) (per curiam).

In this case, the RO does not appear to have applied the 
"well-grounded-claim" analysis.  The RO addressed his claim 
on the merits.  Nevertheless, the Board observes that the 
United States Congress has recently passed, and the President 
has signed into law, legislation repealing the requirement 
that a claim be well grounded.  Several bills were involved 
in that process, and the legislation which now governs cases 
such as this is the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096.  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  The 
Board in practice must make a determination as to whether 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  However, in light of the 
disposition of this particular case, the Board finds that no 
useful purpose would be served in pursuing the subject 
further.

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In considering thie present case on the merits, the Board 
finds that a grant of service connection for cause of the 
veteran's death is warranted.  The evidence of record clearly 
establishes that the veteran was diagnosed as having three-
vessel coronary artery disease in 1991, and that a coronary 
artery bypass graft was viewed as the optimal means by which 
to treat this condition.  However, as also noted, the 
surgical correction of the veteran's coronary artery disease 
was viewed as being too much of a risk due to his chronic 
obstructive pulmonary disease and/or lung disorder.  In this 
regard, while the veteran's service-connected bronchiectasis 
was never clearly identified as being one of the lung 
disorders that prevented the coronary artery bypass graft, 
the Board notes that bronchiectasis is included as one the 
disorders associated with COPD.  See W.D. Farber & E. Rubin, 
The Respiratory System, 313-346 (1999).  As a result, the 
Board finds that it may reasonably be established that the 
veteran's bronchiectasis, status post bilateral lobectomy, 
caused his COPD, or at least contributed to the cause of his 
COPD.

We are thus left with the question as to whether the 
veteran's inability to undergo a coronary artery bypass graft 
(due to his lung disorder) contributed to his death.  Such an 
opinion is not of record.  However, giving the appellant the 
benefit of the doubt, the Board finds that the evidence of 
record, when viewed in its entirety, does support such a 
conclusion.  As discussed above, there are numerous treatment 
records that indicate that the veteran suffered from three-
vessel coronary artery disease, and that a coronary artery 
bypass graft was recognized as the best means by which to 
treat that disorder.  Moreover, the medical opinion submitted 
at the appellant's videoconference hearing offers 
professional support for the inference that the veteran's 
seriously compromised pulmonary condition was a contra-
indicator for surgery.  A logical interpretation of such a 
finding, with consideration of reasonable doubt, leads us to 
conclude that the myocardial infarction which resulted in the 
veteran's death could have been avoided had he been able to 
undergo the recommended surgery.  It would appear that the 
inability to perform the coronary artery bypass graft would 
not have been repeatedly discussed, if the procedure were not 
viewed as the best option to reduce the likelihood of the 
veteran's having a heart attack.  Thus, by virtue of the fact 
that the veteran's lung disorder prevented him from 
undergoing a coronary artery bypass graft, his service-
connected post-operative bronchiectasis contributed 
materially and substantially to the cause of his death.

In view of foregoing, the Board finds that the evidence 
favors the appellant's claim for service connection for the 
cause of the veteran's death.  Therefore, although the 
evidence is not conclusive, the Board is satisfied that the 
balance of the evidence is in approximate equipoise, and 
therefore warrants a grant of service connection based upon 
the facts of this case.

Finally, with regard to the Board's reference to The 
Respiratory System, as the information obtained from that 
source was used in granting benefits, the Board finds that 
any violation of Thurber v. Brown, 5 Vet.App. 119 (1993), is 
not prejudicial to the appellant.

III.  Chapter 35 Benefits

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible 
person" means a child, spouse or surviving spouse of a 
person who (i) died of a service-connected disability, (ii) 
has a total disability permanent in nature resulting from a 
service- connected disability, or who died while a disability 
so evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories, and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  38 
U.S.C.A. § 3501(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.807, 21.3021 (2000).

As discussed above, we have concluded that, applying the 
doctrine of reasonable doubt, the evidence does show that a 
service-connected disability caused or contributed to the 
veteran's death.  Accordingly, the Board grants the 
appellant's claim for Chapter 35 benefits, as well.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

